[Cite as State v. Thomas, 2014-Ohio-2410.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100749




                                     STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                             CHRISTOPHER THOMAS
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED



                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                  Case No. CR-10-535943-A

        BEFORE: S. Gallagher, J., Celebrezze, P.J., and Stewart, J.

        RELEASED AND JOURNALIZED: June 5, 2014
ATTORNEY FOR APPELLANT

Albert L. Purola
38298 Ridge Road
Willoughby, OH 44094


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: T. Allan Regas
Assistant Prosecuting Attorney
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, J.:

        {¶1} This is an accelerated appeal brought pursuant to App.R. 11.1 and

Loc.App.R. 11.1.      Defendant Christopher Thomas appeals from the resentencing

mandated by this court’s decision in State v. Thomas, 197 Ohio App.3d 176,

2011-Ohio-6073, 966 N.E.2d 939 (8th Dist.) (“Thomas I”), reversing Thomas’s sentence

based on the failure to merge allied offenses of similar import.        For the following

reasons, we affirm.

        {¶2} The facts are undisputed.

        Thomas’s convictions in [the underlying] case result[ed] from his
        inappropriate relationships with two of his students while he was employed
        as a teacher at a middle school. The two victims were females, aged
        fourteen and thirteen. Thomas had a sexual encounter with the younger
        girl. He also sent sexually-explicit electronic messages to the girls, and
        convinced the girls to take sexually-explicit photographs of themselves and
        to send those photographs to his cell phone; he then transferred the images
        to his computer.

Id. at ¶ 5.

        {¶3} In the current appeal, Thomas claims that his appellate counsel was

ineffective in Thomas I and that there are insufficient facts to support his conviction

entered upon a no-contest plea. We find no merit to either argument. “Res judicata bars

the assertion of claims against a valid, final judgment of conviction that have been raised

or could have been raised on appeal.”          State v. Ketterer, 126 Ohio St.3d 448,

2010-Ohio-3831, 935 N.E.2d 9, ¶ 59, citing State v. Perry, 10 Ohio St.2d 175, 226

N.E.2d 104 (1967), paragraph nine of the syllabus. Thomas’s claims could have been

raised in Thomas I and any post-dispositive process available through his direct appeal,
such as an application to reopen the appeal pursuant to App.R. 26(B). Thomas’s claims

are overruled.

       {¶4} Finding no merit to Thomas’s two assigned errors, we affirm the decision of

the trial court.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were no reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
MELODY J. STEWART, J., CONCUR